UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 March 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Registrant, Address of I.R.S. Employer Principal Executive Offices Identification State of Commission File Number and Telephone Number Number Incorporation 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 2-28348 NEVADA POWER COMPANY d/b/a 88-0420104 Nevada NV ENERGY 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a 88-0044418 Nevada NV ENERGY P.O. Box 10100 (6100 Neil Road) Reno, Nevada89520-0400 (89511) (775) 834-4011 Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo (Response applicable to all registrants) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo (Response applicable to all registrants) Indicate by check mark whether any registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer","accelerated filer”, "non-accelerated filer" and "smaller reporting company"in Rule 12b-2 of the Exchange Act. NV Energy, Inc.: Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting companyo Nevada Power Company: Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo Sierra Pacific Power Company: Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo þ (Response applicable to all registrants) Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at April 30, 2009 Common Stock, $1.00 par value of NV Energy, Inc. 234,395,695Shares NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $1.00 stated value, of Nevada Power Company. NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $3.75 stated value, of Sierra Pacific Power Company. This combined Quarterly Report on Form 10-Q is separately filed by NV Energy, Inc., Nevada Power Company and Sierra Pacific Power Company.Information contained in this document relating to Nevada Power Company is filed by NV Energy, Inc. and separately by Nevada Power Company on its own behalf.Nevada Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Nevada Power Company.Information contained in this document relating to Sierra Pacific Power Company is filed by NV Energy, Inc. and separately by Sierra Pacific Power Company on its own behalf.Sierra Pacific Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Sierra Pacific Power Company. 1 NV ENERGY, INC. NEVADA POWER COMPANY SIERRA PACIFIC POWER COMPANY QUARTERLY REPORTS ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2009 TABLE OF CONTENTS Acronyms and Terms 3 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements NV Energy, Inc. Consolidated Balance Sheets – March 31, 2009 and December 31, 2008…………… 4 Consolidated Statements of Operations – Three Months Ended March 31, 2009 and 2008…………… 5 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2009 and 2008…………… 6 Nevada Power Company - Consolidated Balance Sheets – March 31, 2009 and December 31, 2008…………… 7 Consolidated Statements of Operations – Three Months Ended March 31, 2009 and 2008…………… 8 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2009 and 2008…………… 9 Sierra Pacific Power Company - Consolidated Balance Sheets – March 31, 2009 and December 31, 2008…………… 10 Consolidated Statements of Income – Three Months Ended March 31, 2009 and 2008…………… 11 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2009 and 2008…………… 12 Condensed Notes to Consolidated Financial Statements…………… 13 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations…………… 26 NV Energy, Inc.…………….…………… 30 Nevada Power Company …………….…………… 36 Sierra Pacific Power Company …………… 43 ITEM 3A. Quantitative and Qualitative Disclosures about Market Risk…………… 52 ITEM 4 and 4T. Controls and Procedures…………… 52 PART II - OTHER INFORMATION ITEM 1. Legal Proceedings…………… 53 ITEM 1A. Risk Factors…………… 53 ITEM 2. Unregistered Sales of Equity Securities and use of Proceeds 53 ITEM 3. Defaults Upon Senior Securities 53 ITEM 4. Submission of Matters to a Vote of Security Holders 53 ITEM 5. Other Information 54 ITEM 6. Exhibits 55 Signature Page and Certifications 56 2 ACRONYMS AND TERMS (The following common acronyms and terms are found in multiple locations within the document) Acronyms/Terms Meaning 2008 Form 10-K NVE’s NPC’s and SPPC’s Annual Report on Form 10-K for the year ended December 31, 2008 AFUDC Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction APB 28-1 Accounting Principles Board 28-1, “Interim Financial Reporting” BTER Base Tariff Energy Rate BTGR Base Tariff General Rate Clark Generating Station 550 megawatt nominally rated William Clark Generating Station Clark Peaking Units 600 megawatt nominally rated peaking units at the William Clark Generating Station CPUC California Public Utilities Commission CWIP Construction Work-In-Progress DBRS Dominion Bond Rating Service DEAA Deferred Energy Accounting Adjustment DOS Distribution Only Service DSM Demand Side Management Dth Decatherm EEC Ely Energy Center EPS Earnings Per Share FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings, Ltd. FSP 107-1 FASB Staff Position No. 107-1, “Interim Disclosure about Fair Value of Financial Instruments” FSP 157-2 FASB Staff Position No. 157-2, “Defers the effective date for certain portions of SFAS 157 related to nonrecurring measurement of nonfinancial assets and liabilities” FSP 157-4 FASB Staff Position No. 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions that are not Orderly” GAAP Accounting Principles Generally Accepted in the United States GRC General Rate Case Higgins Generating Station 598 megawatt nominally rated Walter M. Higgins, III Generating Station IRP Integrated Resource Plan Moody’s Moody’s Investors Services, Inc. MW Megawatt MWh Megawatt hour NEICO Nevada Electrical Investment Company NPC Nevada Power Company d/b/a NV Energy NVE NV Energy, Inc. ON Line 250 mile 500 kV transmission line connecting NVE’s northern and southern service territories PEC Portfolio Energy Credit Portfolio Standard Renewable Energy Portfolio Standard PUCN Public Utilities Commission of Nevada ROE Return on Equity ROR Rate of Return S&P Standard and Poor’s Salt River Salt River Project SEC Securities and Exchange Commission SFAS 71 Statement of Financial Accounting Standards No. 71, “Accounting for the Effects of Certain Types of Regulation” SFAS 128 Statement of Financial Accounting Standards No. 128, "Earnings Per Share" SFAS 131 Statement of Financial Accounting Standards No. 131, "Disclosure About Segments of an Enterprise and Related Information" SFAS 133 Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 138 Statement of Financial Accounting Standards No. 138, "Accounting for Certain Derivative Instruments and Certain Hedging Activities - An Amendment of FASB Statement No. 133" SFAS 144 Statement of Financial Accounting Standards No. 144, “Accounting for the Disposal or Impairment of Long-Lived Assets” SFAS 149 Statement of Financial Accounting Standards No. 149, "Amendment of Statement 133 on Derivative Instruments and Hedging Activities" SFAS 155 Statement of Financial Accounting Standards No. 155, "Accounting for Certain Hybrid Financial Instruments - An Amendment of FASB Statements No. 133 and 140" SFAS 157 Statement of Financial Accounting Standards No. 157, “Fair Value Measurement” SFAS 158 Statement of Financial Accounting Standards No. 158, “Employer’s Accounting for Defined Benefit Pension and Other PostretirementPlans” SFAS 161 Statement of Financial Accounting Standards No. 161, “Disclosures about Derivative Instruments and Hedging Activity” SPPC Sierra Pacific Power Company d/b/a NV Energy TMWA Truckee Meadows Water Authority Tracy Generating Station 541 megawatt nominally rated Frank A. Tracy Generating Station U.S. United States of America WSPP Western Systems Power Pool 3 NV ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) March 31, December 31, 2009 2008 ASSETS Utility Plant at Original Cost: Plant in service $ 10,455,344 $ 10,358,843 Less accumulated provision for depreciation 2,714,889 2,659,219 7,740,455 7,699,624 Construction work-in-progress 687,839 610,667 8,428,294 8,310,291 Investments and other property, net 25,061 25,189 Current Assets: Cash and cash equivalents 113,281 54,359 Accounts receivable less allowance for uncollectible accounts: 2009 - $30,842, 2008 - $32,695 374,470 415,856 Deferred energy costs - electric (Note 3) 91,286 50,436 Materials, supplies and fuel, at average cost 124,311 125,391 Risk management assets (Note 5) 13,602 16,118 Current income taxes receivable 5,487 5,487 Deferred income taxes 76,817 49,996 Other 55,532 52,633 854,786 770,276 Deferred Charges and Other Assets: Deferred energy costs - electric (Note 3) 154,248 231,027 Regulatory assets 1,504,203 1,415,436 Regulatory asset for pension plans 406,039 413,544 Risk management assets (Note 5) 6,694 9,959 Other 174,478 170,258 2,245,662 2,240,224 TOTAL ASSETS $ 11,553,803 $ 11,345,980 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholders' equity $ 3,086,337 $ 3,131,186 Long-term debt 5,485,643 5,266,982 8,571,980 8,398,168 Current Liabilities: Current maturities of long-term debt 8,885 9,291 Accounts payable 360,922 400,084 Accrued expenses 112,294 131,720 Risk management liabilities (Note 5) 412,519 313,846 Other 119,342 114,442 1,013,962 969,383 Commitments and Contingencies (Note 6) Deferred Credits and Other Liabilities: Deferred income taxes 936,550 920,481 Deferred investment tax credit 25,187 25,923 Accrued retirement benefits 276,636 288,841 Risk management liabilities (Note 5) 30,942 53,403 Regulatory liabilities 367,490 361,337 Other 331,056 328,444 1,967,861 1,978,429 TOTAL CAPITALIZATION AND LIABILITIES $ 11,553,803 $ 11,345,980 The accompanying notes are an integral part of the financial statements. 4 NV ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands, Except Per Share Amount) (Unaudited) Three Months Ended March 31, 2009 2008 OPERATING REVENUES: Electric $ 674,267 $ 719,450 Gas 80,993 85,594 Other 7 7 755,267 805,051 OPERATING EXPENSES: Operation: Fuel for power generation 230,104 221,608 Purchased power 125,387 183,856 Gas purchased for resale 70,272 66,896 Deferral of energy costs - electric - net 49,986 54,282 Deferral of energy costs - gas – net (4,351 ) 2,203 Other 114,677 91,675 Maintenance 34,400 23,122 Depreciation and amortization 78,048 62,070 Taxes: Income taxes (benefit) (13,656 ) 8,619 Other than income 14,647 13,907 699,514 728,238 OPERATING INCOME 55,753 76,813 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 6,218 11,957 Interest accrued on deferred energy 1,180 1,236 Other income 5,058 13,672 Other expense (5,578 ) (3,027 ) Income taxes (2,242 ) (8,089 ) 4,636 15,749 Total Income Before Interest Charges 60,389 92,562 INTEREST CHARGES: Long-term debt 78,557 69,955 Other 9,222 7,701 Allowance for borrowed funds used during construction (5,146 ) (9,152 ) 82,633 68,504 NET INCOME (LOSS) $ (22,244 ) $ 24,058 Amount per share basic and diluted - (Note 7) Net Income (Loss) per share – basic and diluted $ (0.09 ) $ 0.10 Weighted Average Shares of Common Stock Outstanding - basic 234,331,044 233,836,234 Weighted Average Shares of Common Stock Outstanding - diluted 234,331,044 234,321,972 Dividends Declared Per Share of Common Stock $ 0.10 $ 0.08 The accompanying notes are an integral part of the financial statements. 5 NV ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (Loss) $ (22,244 ) $ 24,058 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 78,048 62,070 Deferred taxes and deferred investment tax credit 5,264 9,482 AFUDC (6,218 ) (11,957 ) Amortization of energy costs, net of deferrals 45,803 58,847 Other, net 16,836 (9,394 ) Changes in certain assets and liabilities: Accounts receivable 23,909 59,799 Materials, supplies and fuel 1,080 7,289 Other current assets (2,899 ) 1,617 Accounts payable (41,216 ) (16,128 ) Accrued retirement benefits (12,205 ) 4,537 Other current liabilities (24,400 ) 5,331 Risk management assets and liabilities 267 (352 ) Other deferred assets (3,988 ) (5,925 ) Other regulatory assets (11,251 ) (16,508 ) Other deferred liabilities 4,493 (10,859 ) Net Cash from Operating Activities 51,279 161,907 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (excluding equity related to AFUDC) (197,498 ) (225,465 ) Customer advances for construction (3,260 ) (783 ) Contributions in aid of construction 17,104 32,475 Investments and other property – net 9 4,392 Net Cash used by Investing Activities (183,645 ) (189,381 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 909,020 40,000 Retirement of long-term debt (695,100 ) (4,364 ) Sale of Common Stock 818 2,253 Dividends paid (23,450 ) (18,798 ) Net Cash from Financing Activities 191,288 19,091 Net Increase (Decrease) in Cash and Cash Equivalents 58,922 (8,383 ) Beginning Balance in Cash and Cash Equivalents 54,359 129,140 Ending Balance in Cash and Cash Equivalents $ 113,281 $ 120,757 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 92,750 $ 68,326 Income taxes $ - $ 3,544 The accompanying notes are an integral part of the financial statements 6 NEVADA POWER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) March 31, December 31, 2009 2008 ASSETS Utility Plant at Original Cost: Plant in service $ 6,954,369 $ 6,884,033 Less accumulated provision for depreciation 1,538,558 1,500,502 5,415,811 5,383,531 Construction work-in-progress 577,395 514,096 5,993,206 5,897,627 Investments and other property, net 19,587 19,701 Current Assets: Cash and cash equivalents 81,571 28,594 Accounts receivable less allowance for uncollectible accounts: 2009 - $28,516 , 2008 - $30,621 225,572 238,379 Deferred energy costs - electric (Note 3) 91,286 50,436 Materials, supplies and fuel, at average cost 75,085 74,103 Risk management assets (Note 5) 10,278 11,724 Intercompany income taxes receivable 56,593 20,695 Deferred income taxes - 2,682 Other 39,605 34,657 579,990 461,270 Deferred Charges and Other Assets: Deferred energy costs - electric (Note 3) 154,248 231,027 Regulatory assets 1,051,137 971,354 Regulatory asset for pension plans 184,472 187,894 Risk management assets (Note 5) 5,336 7,346 Other 132,476 127,928 1,527,669 1,525,549 TOTAL ASSETS $ 8,120,452 $ 7,904,147 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholder's equity $ 2,570,426 $ 2,627,567 Long-term debt 3,596,840 3,385,106 6,167,266 6,012,673 Current Liabilities: Current maturities of long-term debt 8,885 8,691 Accounts payable 266,499 262,552 Accounts payable, affiliated companies 23,557 32,901 Accrued expenses 75,278 80,069 Deferred income taxes 12,772 - Risk management liabilities (Note 5) 300,800 222,856 Other 68,498 72,762 756,289 679,831 Commitments and Contingencies (Note 6) Deferred Credits and Other Liabilities: Deferred income taxes 641,860 635,523 Deferred investment tax credit 9,711 10,001 Accrued retirement benefits 86,443 103,023 Risk management liabilities (Note 5) 23,281 35,241 Regulatory liabilities 193,336 188,709 Other 242,266 239,146 1,196,897 1,211,643 TOTAL CAPITALIZATION AND LIABILITIES $ 8,120,452 $ 7,904,147 The accompanying notes are an integral part of the financial statements. 7 NEVADA POWER COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2009 2008 OPERATING REVENUES: Electric $ 436,529 $ 469,172 OPERATING EXPENSES: Operation: Fuel for power generation 154,062 164,021 Purchased power 88,206 93,750 Deferral of energy costs-net 38,190 45,775 Other 70,193 57,095 Maintenance 27,534 16,650 Depreciation and amortization 52,363 40,630 Taxes: Income taxes (benefit) (18,547 ) 2,132 Other than income 9,063 8,322 421,064 428,375 OPERATING INCOME 15,465 40,797 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 5,621 6,858 Interest accrued on deferred energy 1,853 1,794 Other income 2,342 5,747 Other expense (3,207 ) (1,361 ) Income taxes (2,182 ) (4,391 ) 4,427 8,647 Total Income Before Interest Charges 19,892 49,444 INTEREST CHARGES: Long-term debt 52,308 40,997 Other 7,297 5,831 Allowance for borrowed funds used during construction (4,562 ) (5,355 ) 55,043 41,473 NET INCOME (LOSS) $ (35,151 ) $ 7,971 The accompanying notes are an integral part of the financial statements. 8 NEVADA POWER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM (USED BY) OPERATING ACTIVITIES: Net Income (Loss) $ (35,151 ) $ 7,971 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 52,363 40,630 Deferred taxes and deferred investment tax credit 19,424 (14,443 ) AFUDC (5,621 ) (6,858 ) Amortization of energy costs, net of deferrals 35,928 44,042 Other, net 10,269 (6,784 ) Changes in certain assets and liabilities: Accounts receivable (23,090 ) 35,952 Materials, supplies and fuel (982 ) 4,623 Other current assets (4,948 ) (590 ) Accounts payable (17,299 ) (18,882 ) Accrued retirement benefits (16,580 ) 4,396 Other current liabilities (9,056 ) 13,716 Risk management assets and liabilities (532 ) (553 ) Other deferred assets (3,445 ) (8,834 ) Other regulatory assets (10,572 ) (9,099 ) Other deferred liabilities 4,118 (8,426 ) Net Cash From (Used By) Operating Activities (5,174 ) 76,861 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (excluding equity related to AFUDC) (141,059 ) (156,302 ) Customer advances for construction (2,101 ) (1,879 ) Contributions in aid of construction 15,603 28,057 Investments and other property – net (4 ) 2,821 Net Cash used by Investing Activities (127,561 ) (127,303 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 748,404 40,000 Retirement of long-term debt (540,692 ) (3,539 ) Additional investment by parent company - 53,000 Dividends paid (22,000 ) (24,907 ) Net Cash from Financing Activities 185,712 64,554 Net Increase (Decrease) in Cash and Cash Equivalents 52,977 14,112 Beginning Balance in Cash and Cash Equivalents 28,594 37,001 Ending Balance in Cash and Cash Equivalents $ 81,571 $ 51,113 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 55,611 $ 34,751 Income taxes $ - $ 3,544 The accompanying notes are an integral part of the financial statements. 9 SIERRA PACIFIC POWER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) March 31, December 31, 2009 2008 ASSETS Utility Plant at Original Cost: Plant in service $ 3,500,975 $ 3,474,810 Less accumulated provision for depreciation 1,176,331 1,158,717 2,324,644 2,316,093 Construction work-in-progress 110,444 96,571 2,435,088 2,412,664 Investments and other property, net 397 411 Current Assets: Cash and cash equivalents 28,930 21,411 Accounts receivable less allowance for uncollectible accounts: 2009 - $2,326; 2008 - $2,073 148,841 177,401 Materials, supplies and fuel, at average cost 49,167 51,252 Risk management assets (Note 5) 3,324 4,394 Intercompany income taxes receivable 64,591 64,932 Deferred income taxes 14,577 12,253 Other 15,803 17,631 325,233 349,274 Deferred Charges and Other Assets: Regulatory assets 453,066 444,082 Regulatory asset for pension plans 214,651 218,550 Risk management assets (Note 5) 1,358 2,613 Other 34,602 34,951 703,677 700,196 TOTAL ASSETS $ 3,464,395 $ 3,462,545 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholder’s equity $ 975,406 $ 877,961 Long-term debt 1,402,964 1,395,987 2,378,370 2,273,948 Current Liabilities: Current maturities of long-term debt - 600 Accounts payable 79,446 109,410 Accounts payable, affiliated companies 14,480 17,433 Accrued expenses 31,825 37,787 Dividends declared - 96,800 Risk management liabilities (Note 5) 111,719 90,990 Other 50,844 41,680 288,314 394,700 Commitments and Contingencies (Note 6) Deferred Credits and Other Liabilities: Deferred income taxes 297,267 287,251 Deferred investment tax credit 15,476 15,922 Accrued retirement benefits 184,389 180,209 Risk management liabilities (Note 5) 7,661 18,162 Regulatory liabilities 174,154 172,628 Other 118,764 119,725 797,711 793,897 TOTAL CAPITALIZATION AND LIABILITIES $ 3,464,395 $ 3,462,545 The accompanying notes are an integral part of the financial statements. 10 SIERRA PACIFIC POWER COMPANY CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2009 2008 OPERATING REVENUES: Electric $ 237,738 $ 250,278 Gas 80,993 85,594 318,731 335,872 OPERATING EXPENSES: Operation: Fuel for power generation 76,042 57,587 Purchased power 37,181 90,106 Gas purchased for resale 70,272 66,896 Deferral of energy costs - electric – net 11,796 8,507 Deferral of energy costs - gas – net (4,351 ) 2,203 Other 44,015 33,505 Maintenance 6,866 6,472 Depreciation and amortization 25,685 21,440 Taxes: Income taxes 9,078 9,659 Other than income 5,524 5,528 282,108 301,903 OPERATING INCOME 36,623 33,969 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 597 5,099 Interest accrued on deferred energy (673 ) (558 ) Other income 2,715 7,735 Other expense (1,991 ) (1,800 ) Income taxes (208 ) (3,574 ) 440 6,902 Total Income Before Interest Charges 37,063 40,871 INTEREST CHARGES: Long-term debt 16,815 18,762 Other 1,696 1,622 Allowance for borrowed funds used during construction (584 ) (3,797 ) 17,927 16,587 NET INCOME $ 19,136 $ 24,284 The accompanying notes are an integral part of the financial statements. 11 SIERRA PACIFIC POWER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 19,136 $ 24,284 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 25,685 21,440 Deferred taxes and deferred investment tax credit 8,597 9,629 AFUDC (597 ) (5,099 ) Amortization of energy costs, net of deferrals 9,875 14,805 Other, net 6,395 (1,310 ) Changes in certain assets and liabilities: Accounts receivable 28,901 23,930 Materials, supplies and fuel 2,085 2,669 Other current assets 1,828 2,050 Accounts payable (23,069 ) (500 ) Accrued retirement benefits 4,179 (643 ) Other current liabilities (6,672 ) 806 Risk management assets and liabilities 799 201 Other deferred assets (543 ) 2,909 Other regulatory assets (679 ) (7,409 ) Other deferred liabilities (75 ) (294 ) Net Cash from Operating Activities 75,845 87,468 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (excluding equity related to AFUDC) (56,439 ) (69,163 ) Customer advances for construction (1,159 ) 1,096 Contributions in aid of construction 1,501 4,418 Investments and other property - net 14 1,570 Net Cash used by Investing Activities (56,083 ) (62,079 ) CASH FLOWS FROM (USED BY) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 160,616 - Retirement of long-term debt (154,359 ) (771 ) Investment by parent company 90,300 20,000 Dividends paid (108,800 ) (13,333 ) Net Cash From (Used By) Financing Activities (12,243 ) 5,896 Net Increase (Decrease) in Cash and Cash Equivalents 7,519 31,285 Beginning Balance in Cash and Cash Equivalents 21,411 23,807 Ending Balance in Cash and Cash Equivalents $ 28,930 $ 55,092 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 20,755 $ 15,688 Income taxes $ - $ - The accompanying notes are an integral part of the financial statements. 12 CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE
